UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                                       19-cr-159 (ARR)

                                                                Opinion & Order
                        — against —
                                                                Not for electronic or print
 CORNALIOUS COOPER,                                             publication

                      Defendant.



ROSS, United States District Judge:

       Defendant Cornalious Cooper is charged with assaulting a federal officer. The government

moved in limine to admit certain hearsay statements that the federal officer made after the alleged

assault. The government subsequently moved in limine to preclude the defendant from introducing

his own hearsay statements at trial. The defense opposes both motions. For the reasons set forth

below, the government’s first motion is granted in part and denied in part. The government’s

second motion is granted in part and denied in part.

                                        BACKGROUND

       The government alleges that at approximately 11:40 at night on January 22, 2019,

defendant Cornalious Cooper was driving westbound on the Belt Parkway, erratically and at a rate

of speed exceeding 100 miles per hour. Government’s Mot. In Lim. 1, Oct. 1, 2019, ECF No. 32

(“Gov’t First MIL”); Government’s Letter Regarding Radio Runs 1, Oct. 17, 2019, ECF No. 42

(“Gov’t Letter RR”). At the same time, United States Park Police Officer Robert O’Brien was

driving on the Belt Parkway on his way from one federal park to another. Gov’t First MIL 1.

O’Brien saw Cooper’s erratic and speedy driving and began to follow him. Id. Cooper exited the

parkway and stopped behind a stationary vehicle at a red light. See id. at 2; Gov’t Letter RR 1.

                                                1
While Cooper was stopped on the exit ramp, O’Brien pulled up next to Cooper’s car and ordered

Cooper to turn off his engine and show the officer his hands. Gov’t First MIL 2; Gov’t Letter RR

1.1 When Cooper did not comply, O’Brien left his vehicle, walked directly in front of Cooper’s

car, and again directed Cooper to raise his hands. Gov’t First MIL 2. Cooper’s car then “lurched

forward” and hit O’Brien, prompting O’Brien to draw his firearm. Id. Cooper then accelerated,

and his car made contact with O’Brien’s leg and ran over his foot. See id. O’Brien was not injured.

Id. At this point, it was 11:48 or 11:49 PM. See Gov’t Letter RR 1.

       Next, Cooper drove back onto the Belt Parkway, this time heading east. Id. O’Brien drove

toward the eastbound parkway’s entrance ramp in order to follow Cooper. Id. O’Brien headed east

on the parkway and, at some point losing sight of Cooper’s car, exited onto an overpass to try to

obtain a better view. Id. at 1–2.

       Beginning at 11:49 PM—which the government claims was between approximately thirty

seconds and one minute after Cooper hit O’Brien with his car2—O’Brien initiated a series of “radio

runs,” or radio reports to his dispatcher. Gov’t First MIL 2; Gov’t Letter RR 1. According to the

government, O’Brien began the first radio run as soon as he returned to his vehicle after Cooper

hit him, and he spoke to his dispatcher while he was driving toward the parkway’s eastbound

entrance ramp in pursuit of Cooper. Gov’t Letter RR 1. On this first radio run, O’Brien stated

“[j]ust tried to pull over New York Tags [JCS]8861 in a black hatchback. Subject tried to attempt

to hit me. He’s now driving east on Belt Parkway, east of Rockaway Parkway.” Id.; Audio Tape:

O’Brien’s Radio Runs (Jan. 22, 2019) (on file with the government) (“AT”). At 11:51 PM, O’Brien



1
  While the government’s submissions do not make clear precisely where Cooper and O’Brien
were at this point, the government indicated at the last conference that O’Brien will testify that
they were on the exit ramp.
2
  One sentence prior, the government refers to the “hit” as “ma[king] contact with.” Gov’t First
MIL 2.
                                                 2
stated over the radio “[b]e advised lost sight of the vehicle. Subject [was making] speed in excess

of 100 miles per hour. East bound Belt Parkway.” See Gov’t Letter RR 1; AT. When he made this

statement, O’Brien had exited the parkway and was on the overpass. Gov’t Letter RR 1–2. Finally,

at 11:52 PM, O’Brien stated “[c]ode 60. Subject struck me in the right leg.” Gov’t Letter RR 2;

AT.3 At this point, O’Brien was driving in the neighborhood surrounding the exit that he had taken

from the parkway. Gov’t Letter RR 2. O’Brien made this radio run so that the dispatcher would

have a clear idea of what had happened. Id. In between each of O’Brien’s three statements, there

were periods of silence and unintelligible chatter from the dispatcher. AT.

         O’Brien did not catch up with Cooper that night, and Cooper was not arrested until

February 7, 2019. See Government’s Mot. In Lim. 1, Oct. 17, 2019, ECF No. 43 (“Gov’t Second

MIL”). After his arrest, Cooper spoke with two Park Police agents, including Investigator Manuel

Fajardo. See id. According to the government, Cooper orally confessed to driving the car and

fleeing the scene of the alleged incident. See id. Cooper further stated that he knew during the

incident that the person standing in front of his car was a law enforcement officer. See id. Cooper

also stated that when the officer banged on his car and drew his firearm, Cooper feared for his life,

and he fled for that reason. See id. He denied knowing that he hit the officer. See id.

         Cooper subsequently wrote and signed a statement. See id. In its entirety, that statement

reads:

                 I was driving home I take the belt Parkway to exit at erskin but while
                 i was driving a red car was tailing me a few times he got real close
                 my car had gotten stolen befor in the past I got scared an ran from
                 him. I had took an Exit and a officer pulled on the side of me At first
                 I didn’t know he was pulling me over in till A drew his gun he hit
                 my hood and told me to get out I was aready scared from Runnig
                 from the first Red car wen I saw the gun I Just Ran when I finaly got



3
    “Code 60” was O’Brien’s report that he had drawn his firearm. Gov’t Letter RR 2 n.1.
                                                   3
               home in my mind I was telling myself I was’t not thinking Right I
               am sorry for everything

Gov’t Second MIL Attach. 1, ECF No. 43-1. Investigator Fajardo will testify at trial, and the

government may seek to elicit testimony from him that: (1) Cooper orally admitted he was driving

his car on January 22; (2) Cooper realized that the person who banged on his car was a law

enforcement officer; and (3) Cooper fled. Gov’t Second MIL 2. The government may also seek to

admit a redacted version of Cooper’s written statement that would omit all of the words that follow

“[he] drew his gun he hit my hood and told me to get out.” Gov’t Second MIL Attach. 2, ECF No.

43-2. Thus, the government seeks to exclude “both oral and written statements from the defendant

that justify his actions, such as that he was scared because a car was previously chasing him, his

denial that he hit the officer, and that he was sorry for his actions.” Gov’t Second MIL 2.4

                                          DISCUSSION

       The government seeks to admit the audio recording of O’Brien’s radio run hearsay

statements as present sense impressions or excited utterances. Cooper opposes, arguing that the

radio runs do not fall within either exception to the general rule against admitting hearsay

statements and that admitting the tape would be unduly prejudicial to him. The government further

seeks to preclude Cooper from introducing certain of his own hearsay statements at trial. Cooper

opposes, relying on the rule of completeness. I will address each of these matters in turn.

    A. O’Brien’s Radio Run Hearsay Statements

       Hearsay is an out-of-court statement offered in evidence to prove the truth of the matter

asserted. Fed. R. Evid. 801(c). Hearsay is inadmissible unless it falls within an exception to that




4
  I note that while here the government implies that Cooper denied that he hit O’Brien, earlier in
its submission the government writes that Cooper denied knowing that he hit the officer. Gov’t
Second MIL 1.
                                                 4
rule. Fed. R. Evid. 802. One exception is that regarding present sense impressions. A present sense

impression is “[a] statement describing or explaining an event or condition, made while or

immediately after the declarant perceived it” and is “not excluded by the rule against hearsay.”

Fed. R. Evid. 803(1). To qualify as a present sense impression, a hearsay statement must satisfy

three conditions: (i) “the statement must describe or explain the event perceived”; (ii) “the

declarant must have in fact perceived the event described”; and (iii) “the description must be

substantially contemporaneous with the event in question.” United States v. Mejia-Valez, 855 F.

Supp. 607, 613 (E.D.N.Y. 1994) (internal quotation marks omitted).

       In this case, the parties dispute whether the third condition—the contemporaneity

requirement—is satisfied. The present sense impression exception recognizes that sometimes

“precise contemporaneity is not possible and hence a slight lapse is allowable.” Fed. R. Evid. 803

advisory committee’s note to 1972 proposed rules. However, the exception requires “substantial

contemporaneity” in order to “negate the likelihood of deliberate or conscious misrepresentation.”

Id.

       The rule against hearsay also does not exclude an excited utterance, or “[a] statement

relating to a startling event or condition, made while the declarant was under the stress of

excitement that it caused.” Fed. R. Evid. 803(2). For a statement to qualify as an excited utterance,

(i) there must have been a startling event; and (ii) the declarant must have made the statement

“during the period of excitement, and in reaction to that event.” Mejia-Valez, 855 F. Supp. at 614.

The rationale behind the excited utterance exception differs from that behind the present sense

impression exception. While with present sense impressions it is contemporaneity that decreases

the likelihood of misrepresentation, with excited utterances it is “the excitement of the event” that

“limits the declarant’s capacity to fabricate a statement and thereby offers some guarantee of its



                                                 5
reliability.” United States v. Tocco, 135 F.3d 116, 127 (2d Cir. 1998). Accordingly, “[a]n excited

utterance need not be contemporaneous with the startling event to be admissible.” Id. Rather, the

analysis turns on whether the declarant remained in a state of excitement when he spoke. See id.

at 128 (finding statement was excited utterance when declarant’s excitement had not subsided

when he spoke). Thus, “[t]he length of time between the event and the utterance is only one factor

to be taken into account” in deciding whether the declarant was “under the stress of excitement”

when he made the statement. United States v. Scarpa, 913 F.2d 993, 1017 (2d Cir. 1990). The trial

court determines “the existence of excitement and the applicability of this exception” pursuant to

Rule 104(a). United States v. Obayagbona, 627 F. Supp. 329, 338 (E.D.N.Y. 1985); see also Fed.

R. Evid. 104(a) (“The court must decide any preliminary question about whether . . . evidence is

admissible” and is “not bound by evidence rules, except those on privilege.”).

       1. O’Brien’s First Statement

       O’Brien’s first statement is admissible as a present sense impression and an excited

utterance.5 On his first radio run after Cooper allegedly hit him with his car, O’Brien states “[j]ust

tried to pull over New York Tags [JCS]8861 in a black hatchback. Subject tried to attempt to hit

me. He’s now driving east on Belt Parkway, east of Rockaway Parkway.” Gov’t First MIL 2; AT.

       This statement is a present sense impression. It clearly describes an event that O’Brien in

fact perceived—his own attempt to pull over Cooper, Cooper’s alleged attempt 6 to hit O’Brien,

and Cooper’s subsequent flight. The statement is also substantially contemporaneous with the

event described. The statement itself conveys immediacy, as O’Brien states that he “just” tried to




5
  This ruling assumes that O’Brien will lay the proper foundation by testifying consistently with
the facts that the government presented in its submissions.
6
  While I refer to the event as an “attempt” to hit O’Brien because that is how O’Brien describes
the event on the first radio run, I note that O’Brien now claims that Cooper did, in fact, hit him.
                                                  6
pull over Cooper’s car and sounds out of breath as he speaks. See United States v. Scott, No. 14–

cr–494 (SAS), 2014 WL 6765960, at *1 (S.D.N.Y. Nov. 28, 2014) (finding statement was present

sense impression when declarant stated someone had “just” pulled gun on him and sounded out of

breath); AT.

       Further, O’Brien will testify that he made this statement approximately thirty seconds to

one minute after Cooper hit him and as soon as O’Brien returned to his own vehicle. Gov’t Letter

RR 1. O’Brien could not have initiated the radio run any earlier, as presumably his radio was in

his vehicle. Because O’Brien spoke at his first opportunity, his statement satisfies the substantial

contemporaneity requirement. See Mejia-Valez, 855 F. Supp. at 613 (finding contemporaneity

requirement satisfied when declarant made statements on phone call placed when he found first

available telephone after emergency); Obayagbona, 627 F. Supp. at 334, 340 (finding

contemporaneity requirement satisfied when undercover federal agent declarant could not have

made statement earlier because defendant was present, even though about fourteen minutes had

passed since the event described).

       This statement is also an excited utterance. O’Brien’s interaction with Cooper was a

startling event, and he made his statements in reaction to that event. See United States v. Harrison,

No. 95–1678, 1996 WL 289986, at *2; 101 F.3d 686 (2d Cir. 1996) (unpublished table decision)

(finding police transmission was excited utterance when officer made transmission while alone

late at night after stopping a driver and discovering he had sawed-off shotgun). Thus, the analysis

turns on whether O’Brien was in a state of excitement when he spoke. O’Brien was audibly out of

breath when he made this statement. See AT. Further, Cooper had allegedly just hit him with a car

about thirty seconds to one minute earlier, and between that hit and the end of O’Brien’s statement,

O’Brien had begun pursuing Cooper back onto the parkway. See Gov’t Letter RR 1. These



                                                 7
circumstances indicate that O’Brien was excited when he spoke. See Tocco, 135 F.3d at 128

(finding statement was excited utterance when declarant’s demeanor was “all hyped” and

“nervous” even though three hours had passed since startling event); Mejia-Valez, 855 F. Supp. at

614 (finding “sheer panic” in voice of declarant proved declarant spoke while under excitement);

Obayagbona, 627 F. Supp. at 338–39 (finding audio recording of statement showed declarant was

excited when his voice was “exultant”).

       Thus, O’Brien’s first statement is admissible as a present sense impression and an excited

utterance.

       2. O’Brien’s Second Statement

       O’Brien’s second statement is not admissible as a present sense impression or an excited

utterance. At 11:51 PM, O’Brien stated “[b]e advised lost sight of the vehicle. Subject [was

making] speed in excess of 100 miles per hour. East bound Belt Parkway.” See Gov’t Letter RR

1; AT. When he made this statement, O’Brien had exited the parkway and was on an overpass

looking for Cooper’s car. Gov’t Letter RR 1–2.

       This statement is not a present sense impression because the government has not shown

contemporaneity. Based on the statement itself and the government’s explanation of the

surrounding circumstances, it is not clear whether O’Brien just lost sight of Cooper’s car at that

very moment, or whether he lost sight of the car earlier. All the government claims is that by the

time O’Brien made his first statement he had begun pursuing Cooper, and that by the time O’Brien

made his second statement, O’Brien had already exited the Belt Parkway at the next exit and was

on the overpass overlooking the parkway. Gov’t Letter RR 1–2. At what point O’Brien became

unable to see Cooper’s car is not apparent. Thus, O’Brien might have had time to reflect and

fabricate, a danger that the contemporaneity requirement guards against. See Fed. R. Evid. 803



                                                 8
advisory committee’s note to 1972 proposed rules. Mejia-Valez is distinguishable. There, the court

concluded that a phone call placed over sixteen minutes after the event described satisfied the

contemporaneity requirement because the declarant lacked “any motivation for fabrication.”

Mejia-Valez, 855 F. Supp. at 614. The caller’s description of the event was consistent with his own

description in an earlier phone call that he had made and with other testimony. See id. O’Brien, on

the other hand, did not describe losing sight of Cooper’s car or the rate of speed at which Cooper

was driving in his first radio run. Because O’Brien was the only eyewitness to the events of that

night, no one else’s testimony will corroborate O’Brien’s statement. Nor has the government set

forth any other circumstances to guarantee that O’Brien lacked a motivation to fabricate.

       Similarly, the statement is not admissible as an excited utterance because the government

has not shown that O’Brien was in a state of excitement when he spoke. While the audio recording

reveals that O’Brien might have remained slightly out of breath when he made this statement—it

is difficult to tell—this possibility is not enough to guarantee against fabrication. O’Brien’s voice

was not “all hyped,” “nervous,” Tocco, 135 F.3d at 128, or conveying a state of “sheer panic,”

Mejia-Valez, 855 F. Supp. at 614. And the government has set forth no other facts to suggest that

O’Brien was excited. Whether a law enforcement officer would be in a state of excitement after

pursuing a suspect and stopping on an overpass is not evident; perhaps such a course of action is

routine and unexciting. Thus, O’Brien’s second statement is not admissible as a present sense

impression or an excited utterance.

       3. O’Brien’s Third Statement

       For largely the same reasons, O’Brien’s third statement is also not admissible as a present

sense impression or an excited utterance. In this third statement, O’Brien says “[c]ode 60. Subject

struck me in the right leg.” Gov’t Letter RR 2; AT. O’Brien made this statement anywhere from



                                                 9
approximately three to three and a half minutes after Cooper allegedly hit his leg with his car. See

Gov’t Letter RR at 1–2.

       Here, again, the government has not set forth any circumstances to suggest that the

contemporaneity requirement of the present sense impression exception is satisfied. When courts

have admitted statements as present sense impressions despite substantial lapses in time after the

event described, they have done so because the circumstances indicated that certain guarantees of

trustworthiness were in place. See Mejia-Valez, 855 F. Supp. at 614 (finding contemporaneity

requirement satisfied when declarant made statement more than sixteen minutes after event

because statement was consistent with declarant’s earlier statement and other testimony);

Obayagbona, 627 F. Supp. at 334, 339–40 (finding statement made over fourteen minutes after

event satisfied contemporaneity requirement when circumstances showed motivation to fabricate

was unlikely because other observer of event was present during statement and could have

corrected any misrepresentation). Here, not only are any guarantees of trustworthiness absent, but

a motivation to fabricate is, in fact, apparent in O’Brien’s statement. O’Brien states that Cooper

struck his leg, but in his first statement, O’Brien stated that Cooper tried to hit him.

       Nor has the government established that O’Brien made this statement in an excited state.

By this point on the audio recording, O’Brien no longer sounds out of breath. AT. The government

has set forth no other facts besides those on the tape itself that could suggest excitement. In fact,

the circumstances suggest that O’Brien had the opportunity to reflect before making this statement,

undermining the government’s contention that the statement was an excited utterance. See Fed. R.

Evid. 803 advisory committee’s note to 1972 proposed rules (“[t]he theory of [the excited utterance

exception] is simply that circumstances may produce a condition of excitement which temporarily

stills the capacity of reflection and produces utterances free of conscious fabrication.”). By stating



                                                  10
“[c]ode 60,” O’Brien reported to the dispatcher that he had drawn his firearm. Gov’t Letter RR 2

n.1. O’Brien therefore had sufficient opportunity to reflect to realize that he should make a report

of such an occurrence. Further, the government explains that O’Brien made this third radio run so

that the dispatcher would have a clear understanding of what had happened. Gov’t Letter RR 2.

This explanation suggests that O’Brien, motivated by a desire to put together a narrative, was

relating an earlier event to a colleague rather than blurting out words in a state of excitement. Thus,

O’Brien’s third statement is not admissible as a present sense impression or an excited utterance.

       4. Rule 403

       Cooper argues that to the extent that any of O’Brien’s radio run statements fall within

exceptions to the rule against hearsay, they are inadmissible because they do not satisfy Rule 403.

This argument fails.

       Under Federal Rule of Evidence 403, “[t]he court may exclude relevant evidence if its

probative value is substantially outweighed by the danger of . . . unfair prejudice.” Fed. R. Evid.

403. Cooper argues that O’Brien’s statement “[s]ubject tried to attempt to hit me”—part of his first

radio run—presents a danger of unfair prejudice that substantially outweighs the statement’s

probative value. Def.’s Resp. to Gov’t First MIL 3, Oct. 7, 2019, ECF No. 36. According to

Cooper, this statement “is opinion testimony about Mr. Cooper’s intent” and involves “an ultimate

issue of fact for the jury.” Id. For that reason, Cooper argues, it is unduly prejudicial. See id.

       The only authority that Cooper cited in support of this contention is inapposite. See id. In

United States v. Awadallah, a prosecution for knowingly making false statements, the United

States Court of Appeals for the Second Circuit upheld the trial court’s exclusion of grand juror

testimony under Rule 403. See 436 F.3d 125, 127, 132 (2d Cir. 2006). The defendant’s defense

was that he did not make any false statements knowingly but rather because he was confused. See



                                                  11
id. at 127. The grand jurors would have testified as to whether or not the defendant appeared

confused when he testified before them. See id. The district court determined that the grand juror

testimony had limited probative value because the government could have called other witnesses

instead and that the danger of unfair prejudice was high because the trial jurors might have deferred

to the grand jurors’ determination as to the defendant’s state of mind. See id. at 132–33. Awadallah

turned on the fact that the government’s proposed witnesses were grand jurors, whose testimony

as to an ultimate issue could have unduly influenced the trial jurors. See id. at 132–34. O’Brien is

not a grand juror, and, therefore, admitting his first statement does not pose the same danger.

O’Brien’s statement also has more probative value for the government than did the proposed

testimony in Awadallah, as O’Brien’s radio run is the only near-contemporaneous account of what

happened. Therefore, the danger of unfair prejudice does not outweigh the statement’s probative

value.

         Thus, O’Brien’s first statement is admissible. His second and third statements are

inadmissible hearsay.

   B. Cooper’s Statements

         The government plans to introduce portions of Cooper’s post-arrest oral and written

statements and seeks to exclude the portions of those statements “that justify his actions, such as

that he was scared because a car was previously chasing him, his denial that he hit the officer, and

that he was sorry for his actions.” Gov’t Second MIL 1–2. If the government introduces any

portions of Cooper’s statements at trial, Cooper seeks the admission of all of his surrounding

statements that the government seeks to exclude. See Def.’s Resp. to Gov’t Second MIL 1, Oct.

18, 2019, ECF No. 47.




                                                 12
        The rule against hearsay would not bar the government from introducing Cooper’s

statements because “[a] statement . . . offered against an opposing party and . . . [that] was made

by the party” is not hearsay. Fed. R. Evid. 801(d)(2)(A). However, the rule against hearsay would

bar Cooper from introducing his own out-of-court statements offered to prove the truth of the

matter asserted. See United States v. Marin, 669 F.2d 73, 84 (2d Cir. 1982).

        Despite the general rule against hearsay, “[i]f a party introduces all or part of a writing or

recorded statement, an adverse party may require the introduction, at that time, of any other part—

or any other writing or recorded statement—that in fairness ought to be considered at the same

time.” Fed. R. Evid. 106 (the “rule of completeness”). Rule 106 requires “that a statement be

admitted in its entirety when this is necessary to explain the admitted portion, to place it in context,

or to avoid misleading the trier of fact.” Marin, 669 F.2d at 84. The Rule further requires admission

of a statement in its entirety “to ensure a ‘fair and impartial understanding’ of the admitted

portion.” Id. (quoting United States v. Capaldo, 402 F.2d 821, 824 (2d Cir. 1968)). However, “[t]he

completeness doctrine does not . . . require introduction of portions of a statement that are neither

explanatory of nor relevant to the admitted passages.” Marin, 669 F.2d at 84.

        “For practical reasons, the rule is limited to writings and recorded statements and does not

apply to conversations.” Fed. R. Evid. 106 advisory committee’s note to 1972 proposed rules; see

also United States v. Castro, 813 F.2d 571, 576 (2d Cir. 1987) (“Rule 106 governs only writings.”).

However, historically, courts “have required a party offering testimony as to an utterance to present

fairly the substance or effect and context of the statement.” Castro, 813 F.2d at 576 (internal

quotation marks and citation omitted). That is, “while verbal precision may be unnecessary, the

testimony ‘should at least represent the tenor of the utterance as a whole, and not mere fragments

of it.’” Id. (internal quotation marks and citation omitted).



                                                  13
       Rule 611(a) also “empowers and obligates the district court to take account of these

considerations” with respect to oral statements. Id.7 Accordingly, the Second Circuit has

recognized that a principle similar to that embodied in the Rule 106 rule of completeness governs

when redaction of oral statements is involved. See id. (“[W]hether we operate under Rule 106’s

embodiment of the rule of completeness, or under the more general provision of Rule 611(a), we

remain guided by the overarching principle that it is the trial court’s responsibility to exercise

common sense and a sense of fairness to protect the rights of the parties while remaining ever

mindful of the court’s obligation to protect the interest of society in the ‘ascertainment of the

truth.’” (quoting Fed. R. Evid. 611(a))). The Second Circuit has also noted that with respect to oral

statements, the completeness principle “is violated only where admission of the statement in

redacted form distorts its meaning or excludes information substantially exculpatory of the

declarant.” United States v. Alvarado, 882 F.2d 645, 651 (2d Cir. 1989), overruled on other

grounds by Bailey v. United States, 516 U.S. 137 (1995). In short, similar considerations guide the

completeness analysis for both oral and written statements.

    1. Cooper’s Oral Statements

       The government plans to admit the portions of Cooper’s post-arrest oral statements wherein

he confessed to driving his car, fleeing the scene, and knowing that the person who stood in front

of his car was a law enforcement officer. Gov’t Second MIL 2. It seeks to exclude Cooper’s oral

statements to the effect that (1) he fled because he feared for his life after O’Brien banged on his

car and drew his firearm, and (2) he denied knowing that he hit (or denied that he hit) the officer




7
 Rule 611(a) instructs the district courts to “exercise reasonable control over the mode and order
of examining witnesses and presenting evidence so as to: (1) make those procedures effective for
determining the truth; (2) avoid wasting time; and (3) protect witnesses from harassment or
undue embarrassment.” Fed. R. Evid. 611(a).
                                                 14
with his car. Gov’t Second MIL 1–2. The government’s request to admit only portions of Cooper’s

oral statements while omitting others is denied.

       The first oral statement that the government seeks to exclude is relevant to and explanatory

of the oral statement that it plans to admit wherein Cooper confessed to fleeing the scene, and it is

also potentially exculpatory. Cooper allegedly confessed to fleeing and explained that he fled

because he feared for his life. This explanation is probative of his state of mind at the time of his

actions—fearful. Redaction would distort the meaning of Cooper’s confession to fleeing. Without

Cooper’s explanation as to why he fled, the jury may well infer that he fled out of consciousness

of guilt or for some nefarious reason. Cooper’s explanation provides important context and ensures

that the jury receives a “fair and impartial” understanding of Cooper’s statements. Marin, 669 F.2d

at 84 (quoting Capaldo, 402 F.2d at 824).

       The second oral statement that the government seeks to exclude goes to a central element

of the felony charge that the government has brought against Cooper. Cooper allegedly denied

hitting, or knowing that he hit, O’Brien. In order to be guilty of a felony under 18 U.S.C. § 111,

Cooper’s actions must have “involve[d] physical contact” with O’Brien. 18 U.S.C. § 111 (2018).

Thus, the statement that the government seeks to exclude is highly probative of the crux of the

felony charge. It is also explanatory of and inextricable from the remainder of Cooper’s oral

statements because it presents Cooper’s view of what happened immediately before he fled.

Cooper’s oral statements all involve the same brief, isolated event. They are not segregable by

time, place, or topic. Cf. United States v. Johnson, 507 F.3d 793, 796–97 (2d Cir. 2007) (finding

no abuse of discretion in redaction of confession when redacted and admitted portions related to

conduct occurring at distinct times and places and logically distinguishable topics). Nor are they

discrete, general proclamations of innocence with no explanatory value. Cf. United States v. Hill,



                                                   15
658 F. App’x 600, 604–05 (2d Cir. 2016) (finding no abuse of discretion in admitting portions of

defendant’s phone calls while excluding defendant’s remarks on same calls that he was

“innocent”). To allow the government to introduce Cooper’s statements to the effect that he was

driving his car and fled the scene, while omitting Cooper’s only statements regarding what did or

did not happen in between, would be to skew the overall tenor of Cooper’s comments toward the

more inculpatory, depriving the jury of a fair and impartial view of Cooper’s words.

   2. Cooper’s Written Statement

       The government plans to introduce Cooper’s written statement and seeks to redact all of

the words that appear after “[he] drew his gun he hit my hood and told me to get out.” See Gov’t

Second MIL Attach. 2. That is, the government seeks to exclude “I was [already] [scared] from

[running] from the first Red car [when] I saw the gun[.] I Just Ran when I [finally] got home in

my mind I was telling myself I [was] not thinking Right I am sorry for everything[.]” Id.; Gov’t

Second MIL Attach. 1. The government’s request is granted in part and denied in part.

       The government may redact “when I [finally] got home in my mind I was telling myself I

[was] not thinking Right I am sorry for everything[.]” This portion of Cooper’s written statement

is not necessary to explain the rest of the statement, contextualize it, or avoid misleading the jury.

See Marin, 669 F.2d at 84. It describes Cooper’s state of mind only when he returned home after

the event at issue and weeks later, at the time of his interview with Investigator Fajardo.

       However, the government may not redact “I was [already] [scared] from [running] from

the first Red car [when] I saw the gun[.] I Just Ran[.]” As discussed, Cooper’s statements that he

fled because he was afraid are probative of his state of mind and necessary to provide the jury with

a fair view of his statements. In addition, the government has not sought to redact the earlier

reference to the red car in Cooper’s written statement, making this second reference to the red car



                                                 16
relevant to and explanatory of the earlier part of the statement. Thus, the government’s request to

redact Cooper’s written statement is granted in part and denied in part.

                                         CONCLUSION

       The government’s motion in limine to admit O’Brien’s radio runs is granted in part and

denied in part. The government may introduce O’Brien’s first radio run, but his second and third

radio runs are inadmissible hearsay. The government’s motion in limine to exclude certain

portions of Cooper’s oral and written statements, while admitting other portions of those

statements, is granted in part and denied in part. The government may not omit Cooper’s oral

statements. It may redact “when I [finally] got home in my mind I was telling myself I [was] not

thinking Right I am sorry for everything” from Cooper’s written statement, but not “I was

[already] [scared] from [running] from the first Red car [when] I saw the gun[.] I Just Ran[.]”

SO ORDERED.



                                                     _/s/______________________
                                                     Allyne R. Ross
                                                     United States District Judge
   Dated:      October 22, 2019
               Brooklyn, New York




                                                17
